           Case 1:19-vv-00653-UNJ Document 42 Filed 06/14/21 Page 1 of 7


                                                  CORRECTED

     In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-653V
                                          UNPUBLISHED


    DELINDA SMITH,                                              Chief Special Master Corcoran

                         Petitioner,                            Filed: May 13, 2021
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages;
    HUMAN SERVICES,                                             Pneumococcal Conjugate Vaccine;
                                                                Shoulder Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Milton Clay Ragsdale, IV, Ragsdale, LLC, Birmingham, AL, for petitioner.

James Vincent Lopez, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION ON JOINT STIPULATION1

       On May 2, 2019, Delinda Smith filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the “Vaccine
Act”). Petitioner alleges that she suffered Shoulder Injury Related to Vaccine
Administration (“SIRVA”) as a result of her May 2, 2017 Pneumococcal Conjugate
(Prevnar 13) vaccination. Petition at 1; Stipulation, filed at May 11, 2021, ¶¶ 2, 4.
Petitioner further alleges the vaccine was administered within the United States, that she
suffered the residual effects of her injury for more than six months, and that there has
been no prior award or settlement of a civil action on her behalf as a result of her injury.
Stipulation at ¶¶ 3-5; see Petition at ¶¶10, 14. “Respondent denies that petitioner
sustained a Table SIRVA injury; denies that the vaccine caused petitioner’s alleged
shoulder injury, or any other injury; and denies that her current condition current is a
sequela of a vaccine-related injury.” Stipulation at ¶ 6.


1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
          Case 1:19-vv-00653-UNJ Document 42 Filed 06/14/21 Page 2 of 7



       Nevertheless, on May 11, 2021, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $90,000.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of damages
        that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
       Case 1:19-vv-00653-UNJ Document 42 Filed 06/14/21 Page 3 of 7




               IN THE UNITED STA TES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS


 DELINDA SMITH,

                Petitioner,                             No. l9-653V
                                                        Chief Special Master Corcoran
 V.                                                     ECF

 SECRETARY OF HEALTH AND
 HUMAN SERVICES,

                Respondent.


                                         STIPULATION

       The parties hereby stipulate to the following matters:

       1. Delinda Smith ("petitioner"), filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-l0 to 34 (the ''Vaccine

Program"). The petition seeks compensation for injuries allegedly related to petitioner's receipt

of a pneumococcal conjugate ("Prevnar 13") vaccine, which vaccine is contained in the Vaccine

Injury Table (the "Table"), 42 C.F.R. § 100.3(a)

       2. Petitioner received a Prevnar 13 vaccine on May 2, 2017.

       3. The vaccines were administered within the United States.

       4. Petitioner alleges that she sustained a shoulder injury related to vaccine administration

("SlRV A") within the time period set forth in the Table, or in the alternative, that her alleged

shoulder injury was caused by the vaccinations. She further alleges that she experienced the

residual effects of this condition for more than six months.
        Case 1:19-vv-00653-UNJ Document 42 Filed 06/14/21 Page 4 of 7




        5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on her behalf as a result of her alleged ~jury.

        6. Respondent denies that petitioner sustained a SIRVA Table injury: denies that the

vaccine caused petitioner's alleged shoulder ~~1ry, or any other injury; and denies that her

current condition is a sequela of a vaccine-related ii1iury.

        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation descnbed in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-2l(a)(l), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

        A lump sum of $90,000.00 in the form of a check payable to petitioner. This amount
        represents compensation for all damages that would be available under 42 U.S.C.
        § 300aa-15(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-2l(a)( I), and an application, the parties will submit to further proceedings before

the special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

petition.

            LO. Petitioner and her attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be


                                                    2
       Case 1:19-vv-00653-UNJ Document 42 Filed 06/14/21 Page 5 of 7




expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act(42 U.S.C.

§ 1396 ct seq.)), or by entities that provide health services on a pre-paid basis .

        11. Payment made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), su~ject

to the availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorney's fees and litigation costs, and past unreimbursable expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-15(a) and (d), andsu~ject to the conditions of 42 U.S.C.

§ 300aa- 15(g) and (h).

        13. In return for the payments descnbed in paragraphs 8 and 9, petitioner, in her

individual capacity, and on behalf of her heirs, executors, administrators, successors or assibms,

docs forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa-L0 et seq., on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

from, or alleged to have resulted from, the Prevnar 13 vaccine administered on May 2, 2017, as

alleged in a petition for vaccine compensation filed on or about May 2, 2019, in the United


                                                     3
       Case 1:19-vv-00653-UNJ Document 42 Filed 06/14/21 Page 6 of 7




States Court of Federal Claims as petition No. 19-653V.

        14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

        15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine In,~rry Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties• respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the Prevnar 13 vaccine caused petitioner's alleged

injury or any other ~~rry or her current disabilities, or that petitioner suffered an injury

contained in the Vaccine Injury Table.

        18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                      END OF STIPULATION


                                                   4
      Case 1:19-vv-00653-UNJ Document 42 Filed 06/14/21 Page 7 of 7



 Respectfully submitted,

 PETITIONER:




 ATIORNEY OF RECORD FOR                    AUTHORIZED REPRSENTA TIVE
 PETITIONER:                               OF THE ATIORNEY GENERAL:


   ·~ ~                                    ~~~-Pe~
 ~ CLAY RAGSDALE                           HEATHER L. PEARLMAN
  ::L.L.C.                                 Acting Deputy Director
 517 Beacon Parkway West                   Torts Branch
 Birmingham, Alabama 35209                 Civil Division
 Tel: 205-290-6800                         U.S. Department of Justice
 c1ay@ragsdaJeDc.com                       P.O.Box 146
                                           Benjamin Franklin Station
                                           Washington, DC 20044-0146


 AUTHORIZED REPRESENTATIVE                 ATTORNEYOFRECORDFOR
 OF THE SECRETARY OF HEALTH                RESPONDENT:
 AND HUMAN SERVICES:


~~~~~, z;,t(S~,tf,1,                       o.~~v~
                                              P+1 ~~ L{7( ~
                                           JAMES V. LOPEZ
 Acting Director, Division of Injury       Trial Attorney
  Compensation P r ~                       Torts Branch, Civil Division
 Heah:hcare Systems Bureau                 U.S. Department of Justice
 Heahh Resources and Services              P.O.Box 146
  Administration                           Benjamin FrankJin Station
 U.S. Department of Health                 Washington, DC 20044-0146
  and Human Services                       Tel: (202) 616-3655
 5600 Fishers Lane, 08N 146B               Email: james.1ope7@usdoj.gov
 Rockville, MD 20857



 Dated:   OS I,I   lzPz I

                                       5
